Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 29-48 is pending. Claims 45-48 are withdrawn. Claims 29-44 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 1/12/2021 has been considered.  An initialed copy is enclosed.


Election/Restrictions
Applicant’s election of Group I claims 29-44 and the bacterial strain NCIMB 42787 and the corresponding 16S rRNA sequence of SEQ ID NO: 1 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
s 45-48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/21.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-41 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims are drawn to:
A method of treating cancer in a subject in need thereof, comprising administering to said subject a pharmaceutical composition that comprises a therapeutically effective amount of a bacteria strain of the genus Megasphaera,

wherein said administering is effective to slow cancer progression or induce cancer cell death, thereby treating cancer in said subject.
The claims are drawn to a large and variant genus of Megasphaera bacteria comprising different 16s rRNA gene sequence that varies by up to 5% in sequence identity from the sequence of SEQ ID NO: 1. The Megasphaera is also not limited by species.
Actual Reduction to practice And Sufficient Relevant Identifying Characteristics: 

	The specification reduces to practice the Megasphaera strains deposited under accession number NCIMB 42787, NCIMB 43385, NCIMB 43386, NCIMB 43387, NCIMB 43388 and NCIMB 43389 which have a 16S rRNA gene that is 100%, 98.5%, 98.5%, 98.5%, 100% and 99.8% sequence identity respectively  to SEQ ID NO: 1. No strains are disclosed that comprise 16S rRNA having 95% sequence identity respectively  to SEQ ID NO: 1.
The specification does not disclose a representative number of Megasphaera species  having a 16S rRNA gene sequence with  at least  95% sequence identity to  SEQ ID NO: 1 and can be used to treat cancer in a subject in need thereof, wherein  the specie is effective to slow cancer progression or induce cancer cell death.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
The specification does not correlate the effects of M. massiliensis strain NCIMB 42787 (MRx0029)  (see examples in the specification) in  suppression of  neuron specific enolase 2 in neuroblastoma cells; upregulation of MAP2 in neuroblastoma cells;  induction of  IL-8 secretion in human microglia cells; induction of  NF-kappaB-Ap1 promoter activation in HEL-TLR4 cells; stimulation of the immune system via the production of butyric acid and/or valeric acid; increase in TLR4 expression in the amygdala of BALB/c mice; inhibition of  ERK signaling and decrease in clonogenic survival of a melanoma cell line comprising the BRAF V600E mutation (SKMEL28) and also decrease in clonogenic survival and inhibition of ERK signaling in HT29 cell line carrying the BRAF V600E mutation; reduction of  the levels of histone deacetylase 
The disclosure of Megasphaera strains deposited under accession number  NCIMB 42787, NCIMB 43385, NCIMB 43386, NCIMB 43387, NCIMB 43388 and NCIMB 43389 which have a 16S rRNA gene that is 100%, 98.5%, 98.5%, 98.5%, 100% and 99.8% sequence identity respectively  to SEQ ID NO: 1 for treating cancer is not representative of the genus of the  large and variant genus of Megasphaera bacteria comprising having a16S rRNA gene sequence that has at least 95% sequence identity to the polynucleotide sequence of SEQ ID NO: 1 and have the property of slowing cancer progression or induce cancer cell death in a subject in need thereof.
The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115 and possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  
As of the effective filing date Applicants were not in possession of the genus of Megasphaera bacteria comprising rRNA gene sequence having 95% in sequence identity to the sequence of SEQ ID NO: 1 for treating cancer.

Claims 29-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Nature of the Invention
The claims are drawn to: A method of treating cancer in a subject in need thereof, comprising administering to said subject a pharmaceutical composition that comprises a therapeutically effective amount of a bacteria strain of the genus Megasphaera, wherein said bacteria strain comprises a 16S rRNA gene that has at least 95% sequence identity to the polynucleotide sequence of SEQ ID NO: 1, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12 and a gap extension penalty of 2, and a BLOSUM matrix of 62, and wherein said administering is effective to slow cancer progression or induce cancer cell death, thereby treating cancer in said subject.
Breadth of the Claims
The claims recite treating any cancer by administering said bacteria strain wherein the administering is effective to slow cancer progression or induce cancer cell death, thereby treating cancer in said subject.
 The breadth of cancer includes metastatic melanoma, breast cancer, ovarian cancer, cervical cancer, neuroblastoma, glioblastoma, carcinoma, lung cancer, chronic lymphocyte leukemia, prostate cancer, lymphoma, gastric cancer, colorectal cancer or hematological malignancies.


Guidance in the Specification/The Existence of Working Examples
Strain MRx0029 Increase Casp3 gene expression – Example 3
The specification teach that  undifferentiated SH-SY5Y cells, the increase in Casp3 gene expression by MRx0029 could be linked to both cell differentiation and the induction of programmed cell death, such as apoptosis and that caspase 3 is an executioner caspase and therefore is associated with apoptosis and dysregulated apoptosis has been implicated in cancers and therefore, the results show that MRx0029 may be an effective composition in the treatment of cancer and it has been shown that caspases have roles in cellular differentiation. Therefore the increase in Casp3 expression after treatment with MRx0029 shows that MRx0029 may be an effective composition to increase cell differentiation.
Strain MRx0029 reduced cell viability of neuroblastoma cells – example 4
The specification teaches that MRx0029 showed dose dependent effects on neuroblastoma cell viability, wherein 10% MRx0029 reduced viability by approximately 70% in comparison to the control and that treatment with 10% of    MRx0029 cell-free bacterial supernatant showed a decrease in cell viability and that this shows that MRx0029 may be an effective composition in increasing cell death, and therefore MRx0029 may be an effective composition for use in the treatment of cancer.

Strain MRx0029 reduces percentage of Tregs in PBMC population – Example 5.
The specification teaches that treatment with MRx0029 selectively decreased the percentage of Tregs, thereby increasing the ratios of CD8/Treg and activated CD8/Treg is surprising because MRx0029 produces butyrate, and butyrate production has been associated with increases in the population of Tregs and that basic immunophenotyping 
MRx0029 Stimulates PBMC in healthy donors – Example 6
The specification disclose that treatment with MRx0029 increased the expression of MIP-3a, IL-6 and IL-5 and that this shows that MRx0029 has immunostimulatory properties, and may be an effective composition for immunostimulation and also show that MRx0029 may be an effective composition in the treatment of cancer.
MRx0029 increases IL-8 secretion in MG U373 cells – Example 8 and upregulates IL-6 in astrocytoma cell line U373 –example 20
The specification disclose that treatment of neuroblastoma cells with the bacteria strain MRx0029  increased IL-8 expression and therefore may be useful in the treatment of disease, particular diseases characterized by reduced immune activation and diseases treatable by an increased immune response.
The specification M. massiliensis strain NCIMB 42787 upregulates IL-6 secretion in U373 cells compared to untreated and YCFA+ controls and that other deposited strains (e.g. NCIMB 43385, NCIMB 43388, NCIMB 43386 and NCIMB 43387) in particular NCIMB 43389, also increased secretion of IL-6 and therefore these strains of the Megasphaera genus or biotypes thereof are expected to be useful in the treatment or prevention of various cancers
MRx0029 reduces the levels of histone deacetylase activity in HT-29 cells – Example 9 and 10.
The specification disclose that MRx0029 is able reduce  the levels of histone deacetylase activity in the HT-29 cell line and that the results show that MRx0029 is a promising candidate for use in treating or preventing diseases characterized by epigenetic aberrations, through inhibition of HDAC activity and that cancer is a 
MRx0029 inhibits ERK signaling and decreases clonogenic survival of a melanoma cell line comprising the BRAF V600E mutation (SKMEL28) and also decreasing clonogenic survival and inhibiting ERK signaling in HT29 cell line carrying the BRAF V600E mutation and –example 14
The specification teaches that the result of the experiment in example 14 indicate that MRx0029 alone or in combination with Vemurafenib and/or Azacytidine-C may have the effects of inhibiting ERK signaling and decreasing clonogenic survival of a melanoma cell line comprising the BRAF V600E mutation (SKMEL28) and that on this basis, compositions of the invention are expected to be useful in the treatment or prevention of cancers, in particular those comprising oncogenic ERK signaling, especially melanomas and that in particular, compositions of the invention are expected to be useful in the treatment or prevention of such cancers comprising an oncogenic mutation in BRAF, in particular at position 600, and especially the mutation BRAF V600E.
MRx0029 increases GPR109a RNA expression in differentiated Caco-2 cells-example 14
The specification teaches that GPR109a is a G-protein coupled receptor expressed in the lumen-facing apical membrane of colonic and intestinal epithelial cells and that GPR109a expression silencing is found in colon cancers cell lines, and the induction of its expression has been reported to induce tumor cell apoptosis in the presence of bacterial fermentation products such as butyrate. The specification teaches that treatment of Caco-2 cells with MRx0029 elicited increased expression of GPR109a  and  these data suggest that compositions of the invention may be useful in the treatment of cancers, especially metastatic cancers, in particular metastatic colorectal cancer or small bowel cancer such as small bowel adenocarcinoma, and in particular those comprising oncogenic ERK signaling and these data also suggest that compositions of the 

MRx0029 increases IL-8 secretion by the HT29 cell line –example 16
The specification teaches that MRx0029 increased IL-8 secretion, which is a potent immunostimulatory cytokine and that these  data demonstrate the immunostimulatory activity of MRx0029 and that secretion of IL-8 increases B cell proliferation and B cells have been implicated in modulating the immune response to tumors and that the  compositions of the invention may effect the treatment of cancer through the appropriate modulation of the B cell response ensuring increased anti-tumor immune responses. The specification discloses that based on the fact that the mechanism of pathology of the majority of cancers involves evasion of surveillance by the host immune system, any mechanism involved in the stimulation of the immune response would have a therapeutically beneficial impact and therefore, the compositions of the invention are expected to be useful in the treatment or prevention of various cancers.

M. massiliensis strain NCIMB 42787 (and other deposited strain) suppresses neuron specific enolase 2 in neuroblastoma cells  (example 21);  upregulates MAP2 in neuroblastoma cells (example 22);  induces IL-8 secretion in human microglia cells (example 23); induces NF-kappaB-Ap1 promoter activation in HEL-TLR4 cells (example 24); stimulates the immune system via the production of butyric acid and/or valeric acid (example 26 and 27); increases TLR4 expression in the amygdala of BALB/c mice (example 31) and thus the strains are expected to be effective for treating and preventing cancer, in particular, metastatic melanoma, small cell lung cancer and adenosqamous lung carcinoma.

The specification does not correlate these effects of M. massiliensis strain NCIMB 42787 (MRx0029) in  suppression of  neuron specific enolase 2 in neuroblastoma cells; upregulation of MAP2 in neuroblastoma cells;  induction of  IL-8 secretion in human 
with in vivo  treating cancer  (including slowing cancer progression or inducing cancer cell death) such as metastatic melanoma, breast cancer, ovarian cancer, cervical cancer, neuroblastoma, glioblastoma, carcinoma, lung cancer, chronic lymphocyte leukemia, prostate cancer, lymphoma, gastric cancer, colorectal cancer or hematological malignancies in a subject in need thereof.

State of the Art and Predictability of the Art 
Cancer is a molecularly heterogeneous disease and there are in existence various types of tumors with different histopathologies, genetic and epigenetic variations and clinical outcomes. Ferreira et al (Ferreira, Daniela & Adega, Filomena & Chaves, Raquel. (2013). The Importance of Cancer Cell Lines as in vitro Models in Cancer Methylome Analysis and Anticancer Drugs Testing. 10.5772/1745).
Heterogeneity between and within these diseases seems to preclude any universal treatment against cancer (Corcos et al. Cancer Medicine 2013; 2(4):421-426).
The treatment of cancer is difficult to treat for various reasons. See Chakraborty et al. ecancer 2012, 6:ed16 DOI:10.3332/ecancer.2012.ed16.
The scope of the instant claims is drawn to the use of bacteria strain of the genus Megasphaera comprising a 16s rRNA gene that has at least 95% sequence identity to SEQ ID NO: 1 (as determined by the recited homology search algorithm) to slow the 
The specification does not correlate the various in vitro effects of said strain of Megasphaera in the tested cell lines with slowing cancer progression or induction of cancer cell death in a subject. 
Bacteriotherapy has been utilized throughout history for treatment of cancer and different species have shown unexpected potential in invasion and colonization of solid tumors, resulting in tumor suppression (Yaghoubi et al. BBA Reviews on Cancer. 1874 (2020) 188388 pages 1-17).
However, the field of cancer bacteriotherapy is still novel and despite the promising in vitro and in vivo results of bacteriotherapy  for cancer, merely a few studies have led to clinical trials via the stated experiments and the efficacy of cancer bacteriotherapy on different cancer cells has to be investigated in clinical trials. See Yaghoubi et al under “conclusions and perspective”.
It is art recognized that for any novel therapy, the transition from the laboratory to the clinic is a quantum leap and results obtained under controlled conditions and in inbred animals often differ from the clinical response in patients (see under introduction - Chatterjee et al. Cancer Immunol Immunother. 1994 38:75-82).
Thus, for an unpredictable and very complex art such as treatment of cancer in human subjects more guidance and working example is needed and one of skill in the art as of the effective filing date would bconclude that the in vitro effects of the Megasphaera bacteria strain(s) in specific cell lines may not correlate with in vivo treatment efficacy for all the different types of cancer in human subjects.
In view of the above considerations, the specification is not enabled for the full scope of the claims drawn to treating cancer in a subject in need thereof comprising administering to said subject a pharmaceutical composition that comprises a therapeutically effective amount of a bacteria strain of the genus Megasphaera, wherein said bacteria strain comprises a 16S rRNA gene that has at least 95% sequence identity to .

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification lacks complete deposit information for the deposit Megasphaera strains deposited under accession number NCIMB 42787, NCIMB 43385, NCIMB 43386, NCIMB 43387, NCIMB 43388 and NCIMB 43389.  Because it is not clear that the bacteria with the properties of strain Megasphaera strains deposited under accession number NCIMB 42787, NCIMB 43385, NCIMB 43386, NCIMB 43387, NCIMB 43388 and NCIMB 43389 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims requires Megasphaera strains deposited under accession number NCIMB 42787, NCIMB 43385, NCIMB 43386, NCIMB 43387, NCIMB 43388 and NCIMB 43389, a suitable deposit for patent purposes is required.  Exact replication of the bacteria is an unpredictable event. 
	Applicant's referral to the deposit of the strains at pages 9-10 and 13-17 of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §1.801-1.809 have been met.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological 
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
		Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The search for polynucleotide sequences that has at least 95% sequence identity to the polynucleotide sequence of SEQ ID NO: 1, as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12 and a gap extension penalty of 2 have been carried out by the Office.
However, BLOSUM matrix of 62 recited in the claims is only available to use for protein alignment and homology searches. See Heinkoff et al. PNAS Vol. 89, pp. 10915-10919, November 1992.
Therefore, the search for polynucleotide sequence cannot be performed with BLOSUM matrix 62. Please amend the claim accordingly to remove or clarify the reference to the protein scoring matrix as the claims require comparison of polynucleotide sequence and not protein sequences.


Status of the Claims
Claims 29-44 are rejected. Claims 45-48 are withdrawn

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645